DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Acknowledgement is made of Applicant’s Amendment filed 23 May 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richez et al. U.S. 2012/0091695 (“Richez”).  Richez discloses a side airbag module (abstract) comprising:
a side airbag (abstract, fig. 2) comprising an inflatable head gas cushion (26) and an inflatable torso gas cushion (22), the torso gas cushion and head gas cushion comprise separate inflatable cushions interconnected with each other and forming separate inflatable compartments of the side airbag (fig. 2), wherein the side airbag further comprises at least one overflow orifice that fluidly connects the head gas cushion to the torso gas cushion (30);
an inflator (40) for providing inflation fluid for inflating both the torso gas cushion and the head gas cushion, the inflator being configured to direct inflation fluid into the torso gas cushion (fig. 2, [0025]), the at least one overflow orifice being configured to direct inflation fluid from the torso gas cushion into the head gas cushion (fig. 2, fig. 8); wherein the side airbag and inflator are arranged on a backrest of a vehicle seat ([0025], fig. 2).






Claim(s) 22 – 38, and 41 – 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by T. Takano, JPH 11-278195 (“Takano”). Takano discloses [[claim 43]] a side airbag module ([Problem]) comprising: 
a side airbag ([Problem]) comprising an inflatable head gas cushion [0003] and an inflatable torso gas cushion [0006], the torso gas cushion and head gas cushion comprise separate inflatable cushions interconnected with each other and forming separate inflatable compartments of the side airbag (fig. 2), wherein the side airbag further comprises at least one overflow orifice that fluidly connects the head gas cushion to the torso gas cushion (6); 
an inflator [0003] for providing inflation fluid for inflating both the torso gas cushion and the head gas cushion, the inflator being configured to direct inflation fluid into the torso gas cushion (chest protection part), the at least one overflow orifice being configured to direct inflation fluid from the torso gas cushion into the head gas cushion (G); wherein the side airbag and inflator are arranged on a backrest of a vehicle seat (1).
In reference to claim 44, Takano discloses a side airbag of a vehicle occupant restraint system (fig. 1) configured to be mounted on a vehicle seat (1), the side airbag comprising: 
an inflatable head gas cushion (9) comprising overlying panels laid flat and interconnected along a peripheral line (between 3a and 3b) defining a head cushion parting plane (fig. 1 and 2) when the head gas cushion is inflated, wherein the head gas cushion is configured so that one of the panels forms a first outer wall (3b) positioned on one side of the head cushion parting plane facing toward the occupant, and the other of the panels forms a second outer wall (3a) positioned on an opposite side of the head cushion parting plane facing away from the occupant; 
an inflatable torso gas cushion (8) comprising overlying panels laid flat and interconnected along a peripheral line (outline of 3a and 3b) defining a torso cushion parting plane (fig. 1 and 2) when the torso gas cushion is inflated, wherein the torso gas cushion is configured so that one of the panels forms a first outer wall (3b) positioned on one side of the torso cushion parting plane facing toward the occupant, and the other of the panels forms a second outer wall (3a) positioned on an opposite side of the torso cushion parting plane (fig. 3) facing away from the occupant; and 
a connecting section (6, 17) in which the head gas cushion is connected to the torso gas cushion, the connecting section comprising at least one overflow orifice (7, 7) fluidly connecting the head gas cushion to the torso gas cushion to allow filling gas to overflow from the torso gas cushion to the head gas cushion, wherein the connection section is configured to connect the head gas cushion obliquely to the torso gas cushion so that the head gas cushion bends toward the head of the occupant when the airbag is inflated (fig. 2).
In reference to claims 22 – 38, 41, 42, and 45 – 48,  Takano further discloses [[claim 22]] wherein the head gas cushion is fastened to an upper end of the torso gas cushion (8, abstract);
[[claim 23]] wherein the head gas cushion is connected to the torso gas cushion so that, in the inflated condition of the side airbag, the head gas cushion is bent in relation to the torso gas cushion (fig. 2);
[[claim 24]] wherein, in the mounted and inflated condition, an occupant side of the side airbag [0002] formed by outer wall portions of the head gas cushion and the torso gas cushion positioned close to the vehicle occupant extends in a concavely curved manner (fig. 2); 
[[claim 25]] wherein: an outer wall of the head gas cushion (3) includes two outer wall portions interconnected along a peripheral line (meeting 3a and 3b), the peripheral line defining a head gas cushion parting plane (fig. 1 and 2); and an outer wall of the torso gas cushion (8) including two outer wall portions which are interconnected along a peripheral line (meeting at 3a and 3b), the peripheral line defining a torso gas cushion parting plane (fig. 1 and 2), wherein the head gas cushion parting plane is inclined at an angle of about 20ᵒ to 90ᵒ (fig. 1) in relation to the torso gas cushion parting plane (approx. vertical);
[[claim 26]] wherein the connecting section (17) between the head gas cushion and the torso gas cushion is located on a side of the parting planes (3b side) close to the vehicle occupant;
[[claim 27]] wherein the connecting section between the head gas cushion and the torso gas cushion is disposed on the outer wall portion of the torso gas cushion close to the vehicle occupant (3b side);
[[claim 28]] wherein the connecting section between the head gas cushion and the torso gas cushion is disposed on the outer wall portion of the torso gas cushion close to the vehicle occupant and in a vehicle vertical direction (fig. 2) in the upper 40% of the torso gas cushion;
[[claim 29]] wherein the connecting section between the head gas cushion and the torso gas cushion is located at the head gas cushion on a side of the parting plane (at 6a) far from the vehicle occupant at an outer wall portion far from the vehicle occupant (meeting at 6a);
[[claim 30]] wherein an extension of the head gas cushion and of the torso gas cushion along the respective parting planes (height, length) is larger than a thickness of the inflated head and torso gas cushions (width, thickness), when viewed in a vehicle longitudinal direction (fig. 2);
[[claim 31]] wherein the outer wall portions of the head gas cushion and the torso gas cushion are formed of cut fabric parts (3a and 3b) that are interconnected, wherein the cut parts can be separately flatly spread (fig. 1 and 4);
[[claim 32]] wherein an inflatable volume of the head gas cushion (vol. above 6a and 6b, fig. 4) is smaller than an inflatable volume of the torso gas cushion (vol. below 6a and 6c, fig. 4);
[[claim 33]] wherein the connecting section includes at least one overflow orifice (6, 7) that fluidly connects the head gas cushion to the torso gas cushion;
[[claim 34]] wherein the oblique connection of the connecting section forms is configured to form a pivot axis (at 6a) between the head gas cushion and the torso gas cushion; 
[[claim 35]] wherein the pivot axis is arranged at an angle from 20ᵒ to 90ᵒ with a vehicle vertical axis (fig. 2); 
[[claim 36]] further comprising a positioning element (6a, 6b) fastened to the torso gas cushion and the head gas cushion for stabilizing the position of the head gas cushion relative to the torso gas cushion in an inflated condition of the side airbag (fig. 2 and 3); 
[[claim 37]] wherein at least one outer wall portion and/or cut part of the head gas cushion and/or of the torso gas cushion comprises a shaping portion (fig. 1, 2, and 4);
[[claim 38]] further comprising a shaping tether arranged and/or integrated in the head gas cushion (6d) and/or in the torso gas cushion (6e);
[[claim 41]] wherein the connecting section (17) between the head gas cushion and the torso gas cushion is disposed on the outer wall portion of the torso gas cushion close to the vehicle occupant in an upper end section of the outer wall portion of the torso gas cushion (fig. 2);
[[claim 42]] wherein the head gas cushion and the torso gas cushion are configured to be inflated by a single inflator (4) which directs inflation fluid into the torso gas cushion, wherein the at least one overflow orifice directs inflation fluid from the torso gas cushion into the head gas cushion to inflate the head gas cushion (fig. 1);
[[claim 45]] wherein the connection section (6, 17) connects the first outer wall of the head gas cushion to the first outer wall of the torso gas cushion;
[[claim 46]] wherein the at least one overflow orifice allows filing gas to overflow from the torso gas cushion to the head gas cushion through the first outer wall of the head gas cushion and the first outer wall of the torso gas cushion (connection section 6, 17);
[[claim 47]] wherein the connection section (6, 6a) connects the second outer wall of the head gas cushion to the first outer wall of the torso gas cushion; and 
[[claim 48]] wherein the at least one overflow orifice (7) allows filing gas to overflow from the torso gas cushion to the head gas cushion through the second outer wall of the head gas cushion (when the outer wall of the head cushion includes 3a and 6e) and the first outer wall of the torso gas cushion (3b and 6e).

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Wahl et al. WO 2017/032700 (“Wahl”). Takano discloses [[claim 40]] the torso gas cushion including an injection portion (fig. 1) configured to be fixed to a backrest of the seat (1).  Takano does not disclose [[claims 39 and 40]] the side airbag mounted on a specific seat.  Wahl teaches [[claims 39 and 40]] a side airbag (page 2, 9th paragraph) configured to be mounted on a driver seat on a side facing a passenger seat (fig. 1).  One of ordinary skill in the art at the time the invention was filed would find modifying Takano such that it comprised the side airbag mounted on the driver seat on the side facing a passenger seat in view of the teachings of Wahl obvious so as to prevent a collision of the vehicle occupants in the event of a side impact (page 2, 3rd paragraph).












Response to Arguments
Applicant’s arguments with respect to claim(s) 43 and 44 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for the matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3616